DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,825,952 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
In view of applicant’s amendments and arguments, and terminal disclaimer filed on October 14, 2021, the rejections of claims 1-10, 13 and 14 under 35 U.S.C. 103 or nonstatutory double patenting as stated in the Office Action mailed on September 14, 2021 have been withdrawn.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
In claim 5, line 3, substitute “array” with --unit cell--.
In claim 13, line 3, substitute “array” with --unit cell--.

Reason for Allowance
This application is in condition for allowance except for the objections as shown above. 
Claims 1, 2, 4, 6-10, 13 and 14 are allowed, and claims 5 and 13 will be allowed after overcoming the objections as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a monolithic array comprising an arrangement of unit cells of light-emitting elements formed on the substrate comprising epitaxial structures of multiple epitaxial layers, the light-emitting elements in each unit cell comprising: a plurality of first vertical-cavity surface-emitting lasers (VCSELs), which comprise first mesas having a first width and are configured to emit respective first beams of light with a first angular divergence, at respective first positions in the unit cell; and one or more second VCSELs, which comprise second mesas having a second width smaller than the first width and are configured to emit respective second beams of light with a second angular divergence that is at least 50% greater than the first angular divergence, at respective second positions in the unit cell.
Claim 9 recites a monolithic array comprising an arrangement of unit cells of light-emitting elements formed on the substrate, the light-emitting elements in each unit cell comprising: a plurality of first vertical-cavity surface-emitting lasers (VCSELs), which comprise first mesas having a first width and are configured to emit respective first beams of light with a first angular divergence to form a pattern of structured radiation on a region in space, at respective first positions in the unit cell; and one or more second VCSELs, which comprise second mesas having a second width smaller than the first 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2, 4-8, 10 and 12-14 variously depend from claim 1 or 9, so they are allowed or will be allowed for the same reason.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 23, 2021